Appeal from order, Supreme Court, New York County (Rolando T. Acosta, J.), entered October 23, 2006, which, in an action by a limited partner (Haggerty) against a general partner, denied Haggerty’s motion to vacate an order, same court and Justice, entered November 19, 2004, denying his motion for summary judgment, unanimously dismissed, with costs in favor of defendant payable by plaintiff.
A prior appeal by Haggerty from the November 19, 2004 order was dismissed as academic because of the subsequent entry of a judgment from which Haggerty did not appeal (23 AD3d 302 [2005]). Consequently, Haggerty’s appeal from the order denying his motion to vacate the November 19, 2004 order (actually an untimely motion to reargue) must also be dismissed. Concur—Andrias, J.P., Saxe, Nardelli, McGuire and Malone, JJ.